DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0053395 (Witt et al.) in view of U.S. Patent Application Publication No. 2017/0368367 (Sato et al.) and U.S. Patent No. 5,447,527 (Waldman).
Regarding claim 1, Witt et al. teaches a light health care system (abstract), comprising: a physiological sensing circuit (Figure 4, sensors, 41), adapted to acquire Figure 4, processor, 42), coupled to the physiological sensing circuit (41), the processor (42) acquiring at 5least one light parameter corresponding to the physiological data according to the physiological data ([0027]; [0032]-[0033]; [0037]-[0038]; Figure 4); and a light source device (Figure 4, first lighting module, 16 and second lighting module, 18), coupled to the processor (42), and outputting a light beam according to the at least one light parameter, wherein the light beam includes green or blue light (light emitted by light modules 16 and 18 is “has a wavelength (or wavelengths)…(e.g., 410-580 nm, blue-green, around 480 nm, etc.)”, [0020]; [0027]; [0037]-[0038]; [0041]). Witt et al. teaches the light beam “has a wavelength (or wavelengths) that have a therapeutic impact on the subject, when they are delivered in accordance with an effective phototherapy regime (e.g., 410-580 nm, blue-green, around 480 nm, etc.)” ([0020]), but does not expressly state the light beam is white light wherein blue or green light accounts for more than 40% of the white light. Additionally, Witt et al. teaches the parameters such as the light intensity and luminance may be adjusted or set depending on the needs of the individual patient ([0038]), but does not quantify the illuminance and irradiance the light.
However, Sato et al. teaches a light health care system (abstract), comprising: a processor (processor, [0043]); a light source device (Figures 1-3, white light sources, 91 and blue light sources, 92), coupled to the processor, and outputting a white light, wherein blue light in the white light accounts for more than 40% of the white light ([0035]; [0042]-[0043]; [0054]; “first light emission region E1 (the central region) appears blue in color conceivably due to the percentage of the blue light being greater than the 
However, Waldman teaches a light health care system (abstract), comprising: a light source device outputting white light wherein green light or blue light accounts for a portion of the white light, and wherein an irradiance of the green or blue light entering the user’s eye is larger than or equal to 30 µW/cm2 (col. 2, lines 10-18; broad spectrum bulb, portion of full spectrum light filtered to 490-520 nm at an irradiance of 1.8-200 µW/cm2, col. 3, lines 1-18 and lines 32-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Witt et al. and Sato et al. such that the irradiance of the blue light entering the user’s eye is at least 30 µW/cm2 as taught by Waldman, because Waldman teaches providing blue light at an irradiance of 1.8-200 µW/cm2 is sufficient to therapeutically modify the user’s biological rhythms to treat, for example seasonal affective disorder, 
Regarding claims 2 and 3, Witt et al. in view of Sato et al. and Waldman teaches all the limitations of claim 1. Witt et al. teaches the physiological sensing circuit (41) comprises an EEG sensing circuit and an ECG sensing circuit ([0032]); wherein the physiological data comprises EEG, a heart rate, and a heart rate variability ([0032]; [0037]).
Regarding claim 5, Witt et al. in view of Sato et al. and Waldman teaches all the limitations of claim 3. Witt et al. teaches the processor (42) is configured to determine an emotional state of the user according to the heart rate variability (wakefulness, or degree of relaxation, determined based on physiological data including pulse rate variability, [0032] and [0037]).
Regarding claim 6, Witt et al. in view of Sato et al. and Waldman teaches all the limitations of claim 1. Witt et al. teaches the processor (42) is configured to determine a sleep state of the user according to the physiological data acquired by the physiological sensing circuit (41), and the physiological data includes a heart rate, a heart rate variability, an EEG, or a combination of at least two of the above ([0032]; [0034]; [0037]).
Regarding claim 7, Witt et al. in view of Sato et al. and Waldman teaches all the limitations of claim 1. Witt et al. teaches the at least one light parameter comprises an irradiation duration, an irradiation timing, an irradiation type, a green light proportion, a blue light proportion, or a combination of at least two of the above ([0020]; [0038]).
claim 9, Witt et al. teaches a light health care method (abstract), comprising: acquiring physiological data of a user ([0027]; [0032]); acquiring at least one light parameter corresponding to the physiological data according to the physiological data ([0037]-[0038]); and outputting a light beam according to the at least one light parameter, wherein the light beam includes green or blue light (light emitted by light modules 16 and 18 is “has a wavelength (or wavelengths)…(e.g., 410-580 nm, blue-green, around 480 nm, etc.)”, [0020]; [0027]; [0037]-[0038]; [0041]). Witt et al. teaches the light beam “has a wavelength (or wavelengths) that have a therapeutic impact on the subject, when they are delivered in accordance with an effective phototherapy regime (e.g., 410-580 nm, blue-green, around 480 nm, etc.)” ([0020]), but does not expressly state the light beam is white light wherein blue or green light accounts for more than 40% of the white light. Additionally, Witt et al. teaches the parameters such as the light intensity and luminance may be adjusted or set depending on the needs of the individual patient ([0038]), but does not quantify the illuminance and irradiance the light.
However, Sato et al. teaches a light health care method (abstract), comprising: outputting a white light, wherein blue light in the white light accounts for more than 40% of the white light ([0035]; [0042]-[0043]; [0054]; “first light emission region E1 (the central region) appears blue in color conceivably due to the percentage of the blue light being greater than the white light when the blue and white light mix together”, [0061]); and wherein an illuminance of the white light is larger than or equal to 700 lux ([0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light outputted in the method of Witt et al. 
However, Waldman teaches a light health care method (abstract), comprising: outputting white light wherein green light or blue light accounts for a portion of the white light, and wherein an irradiance of the green or blue light entering the user’s eye is larger than or equal to 30 µW/cm2 (col. 2, lines 10-18; broad spectrum bulb, portion of full spectrum light filtered to 490-520 nm at an irradiance of 1.8-200 µW/cm2, col. 3, lines 1-18 and lines 32-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Witt et al. and Sato et al. such that the irradiance of the blue light entering the user’s eye is at least 30 µW/cm2 as taught by Waldman, because Waldman teaches providing blue light at an irradiance of 1.8-200 µW/cm2 is sufficient to therapeutically modify the user’s biological rhythms to treat, for example seasonal affective disorder, while avoiding undesirable side effects from exposure to high intensity light (col. 1, lines 8-31 and col. 2, line 56-col. 3, line 10).
Regarding claim 10, Witt et al. in view of Sato et al. and Waldman teaches all the limitations of claim 9. Witt et al. teaches the physiological data comprises EEG, a heart rate, and a heart rate variability ([0032]; [0037]).
claim 12, Witt et al. in view of Sato et al. and Waldman teaches all the limitations of claim 9. The modified method of Witt et al., Sato et al., and Waldman teaches the physiological data comprises a heart rate variability, and the white light is adapted to adjust an emotional state of the user (Witt et al.: wakefulness, or degree of relaxation, adjusted by light beam, based on data including pulse rate variability, [0032] and [0037]; [0040]-[0041]; [0044]).
Regarding claim 13, Witt et al. in view of Sato et al. and Waldman teaches all the limitations of claim 9. The modified method of Witt et al., Sato et al., and Waldman teaches the physiological data comprises an EEG, a heart rate, a heart rate variability, or a combination of at least two of the above, and the white light is adapted to adjust a sleep state of the user ([0032]; [0034]; [0037]; [0040]-[0041]; [0044]-[0046]).
Regarding claim 14, Witt et al. in view of Sato et al. and Waldman teaches all the limitations of claim 9. Witt et al. teaches the at least one light parameter comprises an irradiation duration, an irradiation timing, an irradiation type, a green light proportion, a blue light proportion, or a combination of at least two of the above ([0020]; [0038]).
Regarding claim 15, Witt et al. in view of Sato et al. and Waldman teaches all the limitations of claim 9. Witt et al. teaches storing the physiological data and the at least one light parameter (storage 38 receives information received by processor 42, [0027] and [0029]; data and light parameters must be stored in order to be analyzed and adjusted, [0032]; [0037]-[0038]).
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0053395 (Witt et al.) in view of U.S. Patent Application Publication No. 2017/0368367 (Sato et al.) and U.S. Patent No. 5,447,527  as applied to claim 1 or 9 above, and further in view of U.S. Patent Application Publication No. 2004/0230252 (Kullok et al.).
Regarding claims 4 and 11, Witt et al. in view of Sato et al. and Waldman teaches all the limitations of claim 1 and 9. Witt et al. does not specify the heart rate variability includes a time-domain analysis indicator and a frequency-domain analysis indicator calculated according to the heart rate variability.
However, Kullok et al. teaches a light health care system and method (abstract; [0001]; [0047]), comprising: a physiological sensing device adapted to acquire physiological data of a user for adjusting a light beam output by a light source ([0042]-[0044]; [0047]), wherein the physiological data includes heart rate variability; and the heart rate variability comprise a time-domain analysis indicator and a frequency-domain analysis indicator calculated according to the heart rate variability (step 530, time domain analysis performed on HRV, step 540, frequency domain analysis performed on HRV, [0044]-[0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Witt et al., Sato et al., and Waldman such that the heart rate variability analysis includes a determination of both a time-domain analysis indicator and a frequency-domain analysis indicator calculated according to the heart rate variability as taught by Kullok et al., because such indicators in HRV analysis provide more complete information about the user’s autonomic nervous system activity, leading to more effective therapy ([0049]-[0050]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0053395 (Witt et al.) in view of U.S. Patent Application  as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0008568 (Attia et al.).
Regarding claim 8, Witt et al. in view of Sato et al. and Waldman teaches all the limitations of claim 1. Witt et al. teaches the physiological sensing circuit (41), processor (42), and storage (38) may be coupled wirelessly ([0029]; [0031]-[0032]), but does not specify the storage includes a cloud database.
However, Attia et al. teaches a light health care system (abstract; [0035]), comprising: a cloud database coupled to a physiological sensing circuit and a processor ([0042]; Figure 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Witt et al., Sato et al., and Waldman such that the storage wirelessly coupled to the processor and the physiological sensing circuit includes a cloud data base as taught by Attia et al., because Attia et al. teaches such a configuration permits remote connection between components of the device.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 14 April 2021, with respect to the rejections of claims 1, 9, and their respective dependents under 35 U.S.C. 103 citing at least Witt et al. and Sato et al. have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of at least Witt et al., Sato et al., and Waldman as these references in combination better 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CARRIE R DORNA/Primary Examiner, Art Unit 3791